PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Patent No. 10,644,380
Issue Date:    May 5, 2020
Application No. 15/856,626
Filing or 371(c) Date:  Dec 28, 2017
Attorney Docket No.   0690.0023CN3
:
:
:
:	DECISION ON PETITION
:
:
:



This is a decision in response to the petition, filed March 15, 2022, which is being treated as a petition under 37 CFR 1.182 to correct the inventor’s information by way of a Certificate of Correction. 

The petition is GRANTED.

The requested Certificate of Correction issued on May 3, 2022, however, a decision had not been rendered and the Office record had not been updated.  The present decision ratifies the premature action.  Accordingly, a new Certificate of Correction will not be issued in response to the petition.

Telephone inquiries concerning this decision may be directed to the undersigned at (571) 272-6735. 



/Diane C. Goodwyn/
Diane C. Goodwyn
Paralegal Specialist, OPET